Citation Nr: 0509270	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 administrative decision 
of the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to VA benefits, finding that the appellant had 
not presented new and material evidence to reopen his claim.  

The Board previously denied this claim in August 1997 and 
denied the appellant's motions to reconsider in December 
1997, March 2000, and February 2002.  The U.S. Court of 
Appeals for Veterans Claims dismissed the appellant's appeals 
for lack of jurisdiction in July 2000 and October 2002.

The appellant filed a motion for advancement on the docket in 
March 2005.  At that time, this case already had been 
received by the Board and assigned to counsel.  Thus, on 
March 17, 2005, the Board found that good or sufficient cause 
was not shown under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket.

After this case was certified to the Board, the appellant 
submitted a response from the National Archives indicating 
that a search of their records had revealed some information 
relating to his service.  The letter indicates that 
photocopies of the relevant documents are enclosed; however, 
there are no such documents in the record.  The Board finds 
that while the RO has not considered this evidence, a remand 
is not necessary in accordance with 38 C.F.R. § 20.1304(b) 
because any information provided by the National Archives 
would not be dispositive of the appellant's claim for 
benefits.  Establishment of military service for VA purposes 
can only be verified from the service department.  See 
38 C.F.R. § 3.203(c).



FINDINGS OF FACT

1.  In August 1997, the Board denied entitlement to VA 
benefits on the basis that there was no evidence that the 
appellant had valid military service.

2.  Evidence received since the August 1997 final Board 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to VA benefits.


CONCLUSION OF LAW

1.  The August 1997 Board decision denying the claim of 
entitlement to VA benefits is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §  3.156 (2004).

2.  The evidence received subsequent to the August 1997 Board 
decision is not new and material, and the claim of 
entitlement to VA benefits remains closed.   38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a July 2003 VA letter, which is prior 
to the August 2003 administrative decision.  The RO notified 
the appellant again in December 2003. 

In the July 2003 letter, the RO noted a previous denial of 
the appellant's claim and an August 1997 Board decision, 
which upheld the RO decision and made the denial final.  The 
RO notified the appellant that basic eligibility to VA 
benefits may be established only upon verification of valid 
military service by the National Personnel Records Center 
(NPRC) at St. Louis, Missouri.  The RO indicated that the 
NPRC previously had responded by certifying that the 
appellant had no valid military service as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerillas, in the service of the Armed Forces of 
the United States, and that VA is bound by law with this 
decision.  The RO also indicated that the NPRC found no 
evidence that the appellant's spouse had valid military 
service.  
The RO provided the legal definitions of new and material 
evidence and notified the appellant that he must submit such 
evidence in order to reopen his claim.  The RO also notified 
the appellant of his need to respond in a timely manner to 
VA's requests.

The Board notes that the July 2003 VA letter notified the 
appellant that he should send any evidence as soon as 
possible, but preferably within 30 days from the date of the 
letter.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case.  Moreover, in the 
December 2003 VA letter, the RO notified the appellant that 
he could take up to a year to submit evidence.  

In an August 2003 administrative decision, the RO re-notified 
the appellant of the Department of the Army's September 1973 
and June 1999 negative certification, showing no valid 
military service.  The RO also notified the appellant that 
these certifications were binding on VA and that his claim 
was denied because he had not submitted new and material 
evidence to establish entitlement to VA benefits.  The RO 
confirmed its administrative denial in an October 2003 
statement of the case and a June 2004 supplemental statement 
of the case.

Upon a review of the claims folder, the Board finds that the 
appellant and his representative were notified of the laws 
relating to new and material evidence regarding his claim for 
entitlement to VA benefits; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In this case 
VA has obtained negative service verification from the NPRC.  
The appellant has not indicated the existence of any other 
evidence that would aid in substantiating his claim.  As the 
evidence shows that there are no records to verify the 
appellant's military service, VA is under no obligation to 
obtain them.  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994) (citing Porter v. Brown, 5 Vet. App. 233, 237 (1993) 
("VA ha[s] no duty to seek to obtain that which [does] not 
exist")).    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to verifying service is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In June 1990, the appellant filed a claim alleging 
entitlement to VA benefits.  Evidence considered at that time 
included a Certificate of Relief from Active Duty from the 
Philippine Army dated in October 1945; a partial copy of a 
February 1971 document from the veterans claims settlement 
staff of the Republic of the Philippines, which appears to 
indicate that the appellant is on a reconstructed guerilla 
list; an October 1977 document indicating that the appellant 
received money as part of a veterans back pay claim; a 
February 1990 affidavit from an individual stating that he is 
the former Sanitary Inspector of Lupao, Nueva Ecija in 1945, 
and that he personally knows the appellant, who was then a 
member of the First Regiment of the Philippine Army Luzon 
Guerilla Armed Forces (LGAF); another February 1990 joint 
affidavit from two individuals indicating that they are World 
War II veterans and former members of the D Company, First 
Battalion, First Regiment, PA-LGAF attached to the 25th and 
32nd Infantry Division of the U.S. Army, and that the 
appellant also was a member; a December 1990 Certification 
from the Philippines Department of National Defense 
indicating that the appellant joined the Guerillas in January 
1945 under Sqdn 3999 LGAF (F-23).  It is also noted that the 
appellant's name is not carried in the Approved Revised 
Reconstructed Guerilla Roster of 1948 (VGS); that there is no 
record of arrears in pay; and that he is currently paid as 
Pvt from June 1, 1945 to June 30, 1945, and from September 
1945 to October 1945.  A June 1991 document from the 
Philippine Veterans Affairs Office certifies that the 
appellant is a veteran of the World War II/ Philippine 
Revolution, served with Sqdn 399 LGAF with the rank of Pvt, 
and received educational benefits.  A February document 1996 
from the Philippine Veterans Affairs Office indicates that 
the appellant's claim for supplementary pension was approved 
and his suspended old age pension was resumed.  A June 1996 
document certified by the Municipal Mayor indicates that the 
appellant served in D/Co, 1st Bn, 1st Rgt, LGAF as Private 
Asn-207106.    

A May 1994 response from the U.S. Army Reserve Personnel 
Center shows that evidence submitted is insufficient to 
warrant a change in prior negative certification dated in 
September 1973.

The RO denied the appellant's claim for benefits in June 
1990, and the veteran appealed to the Board.  In August 1997, 
the Board denied the veteran's claim of entitlement to 
benefits, on the basis that the appellant had not submitted 
new and material evidence to show that he had qualifying 
service for VA purposes.  The Board noted the July 1973 and 
May 1994 responses from the service department showing that 
the appellant had no service as a member of the Philippine 
Army, including recognized guerilla service in the service of 
the United States Armed Forces.  The Board also indicated 
that it was bound by this determination according to 
38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The Board's decision is final.  38 U.S.C.A. § 7104.  

In June 2003, the appellant filed an application to reopen 
his claim for entitlement to VA benefits.  Evidence submitted 
since that time includes a copy of the same 1945 Philippine 
Army Certificate of Relief from Active Duty; the document 
showing approval of the 1977 back pay claim; copies of the 
Certification from the Philippine Armed Forces showing the 
same dates and organization of guerilla service; copies of 
the February 1990 joint affidavit and the June 1991 
certification from the Philippines Veterans Affairs Office; 
and a copy of the June 1996 certified document from the 
Municipal Mayor.  The appellant submitted a September 2003 
hand-written joint affidavit from individuals, who indicate 
that the appellant was a member of the guerilla forces in 
Central Luzon.  As noted, the appellant also submitted an 
August 2004 response from the National Archives Records 
Administration showing they had information regarding his 
service, which he did not submit.

Even though the August 1997 Board decision is final, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§§  5108, 7104 (West 2003); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2003, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted since the August 
1997 Board decision is neither new nor material.  Most of the 
documents are copies of previously submitted evidence.  The 
September 2003 joint affidavit, which is the only piece of 
evidence that is not a copy, merely attests to the 
appellant's guerilla service, and does not establish 
entitlement to VA benefits.  Moreover, even though the 
National Archives Records Administration indicates that it 
has information regarding service, any information from the 
National Archives would not establish military service, as 
this can only be verified by the service department.  
38 C.F.R. § 3.203(c).  There are already two negative 
certifications from the Department of the Army in the record; 
and VA is bound to these decisions under 38 C.F.R. § 3.203.  
The appellant already has been notified that even though he 
asserts the documents from the Philippine Veterans Affairs 
Office, Philippine Army, Philippine Department of National 
Defense, and the municipal mayor are sufficient evidence of 
his military activities, these are not service department 
documents and therefore are insufficient to establish 
qualifying service for purposes of VA benefits.  38 C.F.R. § 
3.203.  The appellant also has been notified that the same is 
true of the affidavits; these are not service department 
documents and thus cannot establish valid service.  None of 
the evidence raises a reasonable possibility of 
substantiating the claim for entitlement to VA benefits.  

Accordingly, the Board finds that the evidence is neither new 
nor material.  38 C.F.R. § 3.156(a).  Thus, the claim of 
entitlement to VA benefits remains closed.  


ORDER

New and material evidence has not been presented to reopen a 
claim for basic eligibility for VA benefits, and the claim 
remains closed. 


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


